   

Case: 1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 1 of 8. PagelD #: 31

North Coast Natural Solutions, LLC

December 12, 2018
Dear TeNita Bryant,

I am pleased to confirm our verbal offer of employment to you for a regular full-time position
with North Coast Natural Solutions, LLC as a VP of Human Resources, effective December 12,
2018. As discussed, this offer is conditional upon completion of satisfactory references that could
include, but is not necessarily limited to, a review of past employment and education records.

The details of our offer, including the terms and conditions of your employment, are attached as
Schedule “A.”

Please take the time to carefully review our offer. This letter, along with the enclosed schedules,
outlines the obligations of both North Coast Natural Solutions, EEC and yourself with respect to
your employment conditions, and is governed by the laws in the State of Ohio. It details the terms
and conditions of your employment with Nerth Coast Natural Solutions, LLC, and will form our
agreed upon employment contract with you once signed.

Accepting employment will be conditional upon agreeing to and signing the attached copy of this
letter and the attached Schedule(s), initialing each page in the right-hand corner, and returning it
to me upon your earliest convenience, but prior to your first day of employment.

TeNita Bryant, we look forward to welcoming you to Nerth Coast Natural Solutions, LLC team
and wish you a successful and rewarding career with us.

Sincerely,
Ty Williams
CEO of North Coast Natural Solutions, LLC

I, TeNita Beylant, acknowledge that I have read, understood and accept this offer and the terms
j ached $chedule(s}, and agree to be bound by the terms and
Case: 1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 2 of 8. PagelD #: 32

Schedule A

NORTH COAST NATURAL SOLUTIONS, LLC TENITA BRYANT

Terms and Conditions of Employment

The following outlines the terms and conditions of employment with North Coast Natural
Solutions, LLC and TeNita Bryant. North Coast Natural Solutions, LLC reserves the right to
change these terms and conditions as necessary, with due notice.

 

 

 

 

 

| Title VP of Human Resources

Initial Reporting TeNita Bryant, VP of Human Resources

Relationship

Responsibilities A copy of your position description is attached as Schedule “B.”
While employed by North Coast Natural Solutions, LLC, you agree to
work on a full-time basis exclusively for North Coast Natural Solutions,
LLC and agree that you shall not, while you are employed by North Coast
Natural Solutions, LLC, be employed or engaged in any capacity, in

: promoting, undertaking or carrying on any other business that competes

with North Coast Natural Solutions, LLC or interferes or could
reasonably interfere with your duties to North Coast Natural Solutions,
LLC without our prior written permission.

Salary Amount $131,000 per annum

Signing Bonus Amount $25,000

 

Expense Account

Amount 33,006 per month

 

 

 

 

 

 

Company Vehicle | 4 company vehicle will be provided during employment at North Coast
Natural Solutions, LLC

Status Full-time

Start Date TBD

Hours of Work North Coast Natural Solutions, LLC’s core hours of operation are
Monday to Friday from 8:30am to 5:30pm. Employees are expected to
work a minimum of 40 hours per week.

Payroll Schedule Your salary will be paid to you on a biweekly basis, less required
deductions, (through direct deposit)

Vacation You will be entitled to Two (2) weeks of vacation annually. Any further

increase is subject to policy. Vacation is to be taken at such time as is
determined by or acceptable to North Coast Natural Solutions, LLC.

 

Sick and Personal

You will be entitled to Seven (7) sick days and Five (5) personal days

 

 

 

 

 

 

Days annually.

Holidays You will be entitled to Three (3) Floating Holidays and ALL Federal
Holidays annually.

Benefits You shail be entitled to participate in all benefit plans of North Coast
Natural Solutions, LLC as may be made available to employees of North
Coast Natural Solutions, LLC. You will receive complete details of all
benefits plans as part of your new employee orientation, and enrollment
will take place (immediately) OR (once you meet the eligibility criteria).

Travel As per the requirements of your position, you will be expected to travel
up to 1% of the time.

Probationary To assess your fit within North Coast Natural Solutions, LLC, the first

Period three (3) months of your employment will constitute a probationary

period. At any time during this probationary period, Nerth Coast Natural

 

 
Case: 1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 3 of 8. PagelD #: 33

 

Solutions, LLC may terminate your employment without cause and
without advance notice or pay in lieu of notice. If this occurs, we would
have no further obligation to you, financial or otherwise,

 

Policies and
Standards

North Coast Natural Solutions, LLC has established a variety of policies
and standards that ensure a safe, enjoyable working environment. During
the period of your employment with us, you agree to be bound by these
policies and standards, and any future policies and standards that are
reasonably introduced by the North Coast Natural Solutions, LLC, It is
agreed that the introduction and administration of these policies is within
the sole discretion of North Coast Natural Solutions, LLC and that these
policies do not form a part of this Agreement. It is agreed that if North
Coast Natural Solutions, LLC introduces, amends or deletes
employment-related policies as conditions warrant that such introduction,
deletion or amendment does not constitute a breach of this Agreement.

 

Confidentiality and
Intellectual
Property

Our offer of employment is conditional upon you agreeing to and abiding
by the “Confidentiality and Proprietary Information Agreement.”
Attached Schedule “C.”

 

Non Solicitation

You hereby agree that, while you are employed by North Coast Natural
Selutions, LLC and for five (5) year following the termination of your
employment with Nerth Coast Natural Soiutions, LLC, you will not (i)
recruit, attempt to recruit or directly or indirectly participate in the
recruitment of, any Nerth Coast Natural Solutions, LEC employee or (ii)
directly or indirectly solicit, attempt to solicit, canvass or interfere with
any customer or supplier of North Coast Natural Solutions, LLC ina
manner that conflicts with or interferes in the business of Nerth Coast
Natural Solutions, LEC as conducted with such customer or supplier.

 

Representation

You hereby represent and warrant to North Coast Natural Solutions,

LIC that you are not party to any written or oral agreement with any third
party that wouid restrict your ability to enter into this Agreement or the
Confidentiality and Proprietary Information Agreement or to perform
your obligations hereunder and that you will not, by joining North Coast
Naturat Selutions, LLC, breach any non-disclosure, proprietary rights,
non-competition, non-solicitation or other covenant in favour of any third

party.

 

Changes to Duties
and/or
Compensation

If your duties or compensation should change during the course of your
employment with North Coast Natural Solutions, LLC, the validity of our
agreement will not be affected. In addition, if one or more of the
provisions in our agreement are deemed void by law, then the remaining
provisions will continue in full force and effect.

 

Resignation

Should you wish to resign your employment with North Coast Natural
Solutions, LLC, you will be required to provide Twe (2) weeks’ written
notice to enable us transition your work,

 

 

Termination

 

North Coast Natural Solutions, LLC may terminate your employment at
any time for cause.

After the end of your probationary period, North Coast Natural Solutions,
LLC may terminate your employment without cause at any time by
providing you with the minimum notice, or pay in lieu of such notice, and
any severance pay required by the Employment Standards Act, 2000 and
no more.

In the event a temporary layoff is ever required, it may be implemented in

 

 
Case: 1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 4 of 8. PagelD #: 34

 

accordance with the requirements of the Employment Standards Act,

 

2006.
At-Will your employment has been and continues to be “at-will.” This means that
employment during the course of employment with the Company, employees are free

to terminate their employment with the Company at any time, with or
without a reason, and the Company has the right to terminate employees
at any time, with or without a reason. Although the Company may choose
to terminate an employee for cause, cause is not required.

No one other than the President of the Company has the authority to alter
this at-will employment arrangement, to enter into an agreement for
employment for a specified period of time, or to make any agreement
contrary to this at-will arrangement. Furthermore, any such agreement
must be in writing and must be signed by the President of the Company.

 

 

Legal Advice If you are uncertain about the contents of this offer, we suggest that it
may be advisable to seek independent legal advice prior to signing.

 

 

 
Case: 1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 5 of 8. PagelD #: 35

so 6 e8 @ @ 6 #& @

Schedule B
Job Description

Collaborate with management team to craft the company’s vision and mission
Develop strategic HR plans and policies (recruitment, training, compensation etc.)
Hire, guide and evaluate the work of HR executives

Decide and act on initiatives for equal opportunity, diversity etc.

Assume responsibility of labor and employee relations

Re-engineer processes to ensure maximum efficiency

Ensure all procedures comply with legal regulations

Analyze the effectiveness of HR operations and policies

Prepare reports for the CEO using business metrics and KPIs
Case: 1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 6 of 8. PagelD #: 36

Schedule C

Employee Covenants
Confidentiality and Proprietary Information Agreement

In consideration of employment as an employee or engagement as an independent

contractor with North Coast Natural Solutions, LLC (“North Coast Natural Solutions,
LLC”), the undersigned (the “Participant’”) agrees and covenants as follows:

1,

Employment with North Coast Natural Solutions, LLC as an employee or
engagement with North Coast Natural Solutions, LLC as an independent
contractor, as the case may be (the “Engagement”), will give the Participant
access to proprietary and confidential information belonging to North Coast
Natural Solutions, LLC, its customers, its suppliers and others (the proprietary
and confidential information is collectively referred to in this Agreement as
“Confidential Information”). Confidential Information includes but is not
limited to customer lists, marketing plans, proposals, contracts, technical and/or
financial information, databases, software and know-how. All Confidential
Information remains the confidential and proprietary information of North Coast
Natural Solutions, LLC.

As referred to herein, the “Business of North Coast Natural Solutions, LLC”
shall relate to the business of North Coast Natural Solutions, LLC as the same is
determined by the Board of Directors of North Coast Natural Solutions, LLC
from time to time.

The Participant may in the course of the Engagement conceive, develop or
contribute to material or information related to the Business of North Coast
Natural Solutions, LLC, including, without limitation, software, technical
documentation, ideas, inventions (whether or not patentable), hardware, know-
how, marketing plans, designs, techniques, documentation and records, regardless
of the form or media, if any, on which such is stored (referred to in this
Agreement as “Proprietary Property”). North Coast Natural Solutions, LLC
shall exclusively own all Proprietary Property which the Participant conceives,
develops or contributes to in the course of the Engagement and all intellectual and
industrial property and other rights of any kind in or relating to the Proprietary
Property, including but not limited to all copyright, patent, trade secret and trade-
mark rights in or relating to the Proprietary Property. For greater certainty, the
Participant hereby assigns to North Coast Natural Solutions, LLC any and all
rights that the Participant may have or obtain in or to the Proprietary Property.
Material or information conceived, developed or contributed to by the Participant
outside work hours on North Coast Natural Solutions, LLC’s premises or through
the use of North Coast Natural Solutions, LLC’s property and/or assets shall also
be Proprietary Property and be governed by this Agreement if such material or
information relates to the Business of North Coast Natural Solutions, LLC. The
Participant shall keep full and accurate records accessible at all times to North
Coast Natural Solutions, LLC relating to all Proprietary Property and shall
Case: 1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 7 of 8. PagelD #: 37

promptly disclose and deliver to North Coast Natural Solutions, LLC all
Proprietary Property.

4. The Participant shall, both during and after the Engagement, keep all Confidential
Information and Proprietary Property confidential and shall not use any of it
except for the purpose of carrying out authorized activities on behalf of North
Coast Natural Solutions, LLC. The Participant may, however, use or disclose
Confidential Information which:

(i) is or becomes public other than through a breach of this Agreement;

(ii) is known to the Participant prior to the date of this Agreement and with
respect to which the Participant does not have any obligation of confidentiality; or

(iii) is required to be disclosed by law, whether under an order of a court or
government tribunal or other legal process, provided that Participant informs
North Coast Natural Solutions, LLC of such requirement in sufficient time to
allow North Coast Natural Solutions, LLC to avoid such disclosure by the
Participant.

The Participant shall return or destroy, as directed by North Coast Natural
Solutions, LLC, Confidential Information and Proprietary Property to North Coast
Natural Solutions, LLC upon request by North Coast Natural Solutions, LLC at
any time. The Participant shall certify, by way of affidavit or statutory
declaration, that all such Confidential Information and Proprietary Property has
been returned or destroyed, as applicable.

5. The Participant covenants and agrees not to make any unauthorized use
whatsoever of or to bring onto North Coast Natural Solutions, LLC’s premises for
the purpose of making any unauthorized use whatsoever of any trade secrets,
confidential information or proprietary property of any third party, including
without limitation any trade-marks or copyrighted materials, during the course of
the Engagement. The Participant agrees and represents that the Engagement and
the execution of this Agreement do not and will not breach any agreement to
which the Participant is currently a party or which currently applies to the
Participant.

6. At the reasonable request and at the sole expense of North Coast Natural
Solutions, LLC, the Participant shall do all reasonable acts necessary and sign all
reasonable documentation necessary in order to ensure North Coast Natural
Solutions, LLC’s ownership of the Proprietary Property and all intellectual and
industrial property rights and other rights in the same, including but not limited to
providing to North Coast Natural Solutions, LLC written assignments of all rights
to North Coast Natural Solutions, LLC and any other documents required to
enable North Coast Natural Solutions, LLC to document rights to and/or register
patents, copyrights, trade-marks, industrial designs and such other protections as
North Coast Natural Solutions, LLC considers advisable anywhere in the world.
Case:

7.

10.

11.

12.

i3.

1:19-cv-01075-CAB Doc #: 1-6 Filed: 05/13/19 8 of 8. PagelD #: 38

The Participant hereby irrevocably and unconditionally waives all moral rights the
Participant may now or in the future have in any Proprietary Property.

The Participant agrees that the Participant will, if requested from time to time by
North Coast Natural Solutions, LLC, execute such further reasonable agreements
as to confidentiality and proprietary rights as North Coast Natural Solutions,
LLC’s customers or suppliers reasonably required to protect Confidential
Information or Proprietary Property.

Regardless of any changes in position, salary or otherwise, including, without
limitation, termination of the Engagement, unless otherwise stipulated pursuant to
the terms hereof, the Participant will continue to be subject to each of the terms
and conditions of this Agreement and any other(s) executed pursuant to the
preceding paragraph.

The Participant agrees that the Participant’s sole and exclusive remedy for any
breach of this Agreement or any other agreement by North Coast Natural
Solutions, LLC will be limited to monetary damages and that the Participant will
not make any claim in respect of any rights to or interest in any Confidential
Information or Proprietary Property.

The Participant acknowledges that the services provided by the Participant to
North Coast Natural Solutions, LLC are unique. The Participant further agrees
that irreparable harm will be suffered by North Coast Natural Solutions, LLC in
the event of the Participant’s breach or threatened breach of any of his or her
obligations under this Agreement, and that the North Coast Natural Solutions,
LLC will be entitled to seek, tn addition to any other rights and remedies that it
may have at law or equity, a temporary or permanent injunction restraining the
Participant from engaging in or continuing any such breach hereof. Any claims
asserted by the Participant against North Coast Natural Solutions, LLC shall not
constitute a defense in any injunction action, application or motion brought
against the Participant by North Coast Natural Solutions, LLC.

This Agreement is governed by the laws of the State of Ohio and the Participant
agrees to the non-exclusive jurisdiction of the courts of the State of Ohio in
relation to this Agreement.

If any provision of this Agreement is held by a court of competent jurisdiction to
be invalid or unenforceable, that provision shall be deleted and the other
provisions shall remain in effect.
